DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/8/21 and 5/7/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 3, 6, and 7 are objected to because of the following informalities:
Regarding claim 3, on line 5, it appears that the word “collide” should instead be “collides”.
Regarding claim 6, on line 5, it appears that the word “controlling” is misspelled.
Regarding claim 7, on line 5, it appears that the word “collide” should instead be “collides”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, claim limitations “a receiving section” and “a control section” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while receiving section 103 is shown in Figure 6 and control section 301 is shown in Figure 7, and the general functionality of these elements is described in Applicant’s specification, there is no clear description of the specific internal structure of these elements.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5 and 7-12 are also rejected as being dependent on claim 1 and containing the same deficiency.
Claim 3 recites the limitation "the uplink control information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the resources" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the uplink control information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the resources" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang (U.S. 2021/0136611).  Tang teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a user terminal comprising:  a receiving section that receives configuration information for channel state information reporting” is anticipated by the terminal device 120 (user terminal) of Figure 1 that receives resource information for periodical CSI-RS transmission (configuration information) from the network device 110 through high layer signaling or DCI signaling as spoken of on page 4, paragraph [0078]; where the terminal device 400 of Figure 4 includes a transceiving unit 410 (receiving section).
Lastly, “a control section that controls a start of periodic transmission of the channel state information reporting based on the configuration information in response to receipt of a command for activation of the channel state information reporting, and that controls that, when a condition is fulfilled during a period from the start to deactivation of the channel state information reporting, the channel state information 
Regarding claim 2, “wherein the control section controls transmission of delivery acknowledgment information in response to the command” is anticipated by the terminal device 120 that persistently reports the first CSI (delivery acknowledgement information) to the network device 110 after receiving the activation signaling (in response to command) until the terminal device 120 receives a deactivation signaling sent by the network device 110 that instructs the terminal device to stop reporting the first CSI as shown in step 220 of Figure 2 and spoken of on page 4, paragraph [0055].
Regarding claim 6, “a radio communication method in a user terminal comprising the steps of:  receiving configuration information for channel state information reporting” is anticipated by the terminal device 120 (user terminal) of Figure 1 that receives resource information for periodical CSI-RS transmission (configuration information) from the network device 110 through high layer signaling or DCI signaling as spoken of on page 4, paragraph [0078].
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Lunttila et al. (U.S. 2011/0242982) (hereinafter “Lunttila”).
Regarding claims 3 and 7, Tang teaches claims 1 and 2 as described above.  Tang does not teach “wherein the condition comprises at least one of:  a condition that a size of the uplink control information, including the channel state information reporting, exceed a given size; a condition that the channel state information reporting collide with a given uplink signal; and a condition that the resources configured for the channel state information reporting be configured, by downlink control information, in a resource that is not an uplink resource”.
However, Lunttila teaches a method and system for periodic channel state information signaling where upon a collision of CSI reports (condition), a CSI report with higher priority is sent while a lower priority colliding CSI report (given uplink signal) is dropped (CSI no longer transmitted) as spoken of on page 2, paragraphs [0029] and [0033].
Lunttila to the CSI reporting method of Tang in order to improve the reliability of the CSI reporting by prioritizing the transmission of higher priority CSI information over lower priority CSI information in the event of a collision as spoken of on page 2, paragraph [0033] of Lunttila.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Marinier et al. (U.S. 2013/0003788) (hereinafter “Marinier”).
Regarding claims 4 and 8, Tang teaches claims 1 and 2 as described above.  Tang does not teach “wherein the condition comprises at least one of:  a condition that channel quality that is measured be lower than given quality; a condition that a result of listening show a busy state; and a condition that a partial band where the channel state information reporting is configured be switched”.
However, Marinier teaches a method and system for communicating channel state information where an implicit deactivation may occur when one or more conditions are detected, such as a metric associated to the transmission point falls below a threshold (lower than a given quality) as spoken of on pages 9-10, paragraph [0084]; where the metric may include a received signal quality (channel quality) as spoken of on page 9, paragraph [0082].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the channel quality condition as taught in Marinier to the CSI reporting method of Tang in order to Marinier.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Lunttila and Marinier.
Regarding claim 9, Tang in view of Lunttila teaches claim 3 as described above.  Tang in view of Lunttila does not teach “wherein the condition comprises at least one of:  a condition that channel quality that is measured be lower than given quality; a condition that a result of listening show a busy state; and a condition that a partial band where the channel state information reporting is configured be switched”.
However, Marinier teaches a method and system for communicating channel state information where an implicit deactivation may occur when one or more conditions are detected, such as a metric associated to the transmission point falls below a threshold (lower than a given quality) as spoken of on pages 9-10, paragraph [0084]; where the metric may include a received signal quality (channel quality) as spoken of on page 9, paragraph [0082].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the channel quality condition as taught in Marinier to the CSI reporting method of Tang in view of Lunttila in order to improve the quality of the CSI reporting by controlling whether to transmit particular CSI based upon a determined quality measurement as spoken of on page 9, paragraph [0084] of Marinier
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Harrison et al. (U.S. 2019/0141677) (hereinafter “Harrison”).
Regarding claims 5 and 10, Tang teaches claims 1 and 2 as described above.  Tang does not teach “wherein the control section encodes the channel state information reporting based on a cyclic redundancy check”.
However, Harrison teaches a method and system for communicating CSI feedback where CRC bits (cyclic redundancy check) are utilized in the activation of (encoding) a CSI report configuration as spoken of on page 20, paragraph [0264].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the CSI report configuration using a CRC as taught in Harrison to the CSI reporting method of Tang in order to improve the quality of the CSI reporting by using a CRC to detect and recover from bit errors in transmission as spoken of on page 20, paragraph [0264] of Harrison.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Lunttila and Harrison.
Regarding claim 11, Tang in view of Lunttila teaches claim 3 as described above.  Tang in view of Lunttila does not teach “wherein the control section encodes the channel state information reporting based on a cyclic redundancy check”.
However, Harrison teaches a method and system for communicating CSI feedback where CRC bits (cyclic redundancy check) are utilized in the activation of (encoding) a CSI report configuration as spoken of on page 20, paragraph [0264].
Harrison to the CSI reporting method of Tang in view of Lunttila in order to improve the quality of the CSI reporting by using a CRC to detect and recover from bit errors in transmission as spoken of on page 20, paragraph [0264] of Harrison. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Marinier and Harrison.
Regarding claim 12, Tang in view of Marinier teaches claim 4 as described above.  Tang in view of Marinier does not teach “wherein the control section encodes the channel state information reporting based on a cyclic redundancy check”.
However, Harrison teaches a method and system for communicating CSI feedback where CRC bits (cyclic redundancy check) are utilized in the activation of (encoding) a CSI report configuration as spoken of on page 20, paragraph [0264].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the CSI report configuration using a CRC as taught in Harrison to the CSI reporting method of Tang in view of Marinier in order to improve the quality of the CSI reporting by using a CRC to detect and recover from bit errors in transmission as spoken of on page 20, paragraph [0264] of Harrison.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467